 


109 HR 1719 IH: Diabetic Foot Complication and Lower Extremity Amputation Reduction Act of 2005
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1719 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Baker (for himself, Ms. Corrine Brown of Florida, Mr. Ford, Mr. Hinojosa, Ms. Millender-McDonald, Mrs. McCarthy, Mr. Jefferson, Mrs. Christensen, Mr. Terry, Mr. Cummings, Mr. Van Hollen, Mr. Alexander, Mr. McCrery, Mr. Boustany, Mr. Smith of New Jersey, Mr. Fossella, Ms. Ginny Brown-Waite of Florida, Mr. Renzi, and Mr. Weldon of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to authorize grants for education, screening, and treatment with the goal of preventing diabetic foot complications and lower extremity amputations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Diabetic Foot Complication and Lower Extremity Amputation Reduction Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)It is estimated that there are 17,000,000 patients with diabetes in the United States and that diabetes costs the United States $132,000,000,000 each year. 
(2)There has been a 61 percent increase in the number of Americans with diabetes since 1990. 
(3)Fifteen percent of people with diabetes will experience a foot ulcer, and between 14 and 24 percent of those with a foot ulcer will require an amputation. 
(4)The increased incidence of diabetes has resulted in more lower extremity amputations. From 1980 to 1996, the number of diabetes-related hospital discharges with lower extremity amputations increased from 36,000 to 86,000 per year. 
(5)The Medicare costs for diabetes patients with foot ulcers is 3 times higher than for diabetes patients in general, and inpatient care accounts for 74 percent of diabetic ulcer-related costs. Therefore, cost effective ulcer prevention and treatment interventions will reduce Medicare costs. 
(6)Lower extremity amputations are devastating to the patient, and with an average cost of $60,000, these procedures are a costly burden on the health system. 
(7)Research shows that a multidisciplinary approach, including preventive strategies, patient and staff education, and treatment of foot ulcers, has been reported to reduce amputation rates by more than 50 percent at a fraction of the cost. 
3.Grants for education, screening, and treatment regarding diabetic foot complicationsTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by inserting after section 330L the following: 
 
330M.Grants for education, screening, and treatment regarding diabetic foot complications 
(a)GrantsSubject to subsection (b), the Secretary shall award grants to eligible entities for the following: 
(1)Providing a high-risk, underserved population with screening, education, and evidence-based medical treatment regarding diabetic foot complications that may lead to lower extremity amputations. 
(2)Evaluating the quality, cost effectiveness, parity, and patient satisfaction of medical interventions in the prevention of diabetic foot complications and lower extremity amputations. 
(b)RestrictionA grant under this section may be used to pay for a treatment only if the treatment is preventive in nature or is part of comprehensive outpatient care. 
(c)Eligible entitiesFor purposes of this section, the term eligible entity means a multidisciplinary health care program, which may be university-based, that demonstrates to the Secretary’s satisfaction the following: 
(1)An ability to provide high-quality, cost-effective, and accessible treatment to a patient population that has a high incidence of diabetes relative to the national average and a general inability to access diabetic foot treatment programs. 
(2)An ability to successfully educate patients and health care providers about preventive health care measures and treatment methods for diabetic foot complications. 
(3)An ability to analyze and compile the results of research on diabetic foot complications and conduct additional research on diabetic foot complications. 
(d)CriteriaThe Secretary, in consultation with appropriate professional organizations, shall develop criteria for carrying out the grant program under this section and for collecting data to evaluate the effectiveness of the grant program. These criteria shall ensure the following: 
(1)The establishment of an authoritative, collaborative, multi-center study on the impact of comprehensive prevention and treatment of diabetic foot complications in high-risk, underserved populations, upon which future determinations can be based. 
(2)The establishment, in coordination with grant recipients, of evidence-based guidelines and standardized measurement outcomes that may be used to evaluate the overall results of projects under this section. 
(3)The provision to grant recipients of the necessary resources to develop programs that effectively treat patients. 
(e)ApplicationTo seek a grant under this section, an eligible entity must submit an application to the Secretary in such form, in such manner, and containing such information as the Secretary may require. 
(f)EvaluationsThe Secretary may not award a grant to an eligible entity under this section unless the entity agrees to submit to the Secretary a yearly evaluation of the entity’s operations and activities carried out under the grant. 
(g)Study; reportAnnually, the Secretary— 
(1)shall conduct an authoritative study on the results of grants under this section, for the purpose of better informing future determinations regarding education, screening, and treatment of diabetic foot complications; and 
(2)shall submit a report on the findings and conclusions of the study to the Congress. 
(h)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $25,000,000 for fiscal year 2006 and such sums as may be necessary for each of fiscal years 2007 through 2010.. 
 
